DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 18 June 2020.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 17 December 2020 has been entered.
Manner of Making Amendments to Patent Applications
Applicant is reminded that “(a)ny claims added by amendment must be indicated as ‘new’ and the text of the claim must not be underlined.  M.P.E.P. § 714(II)(C)(B).  See, RCE Amendment filed on 17 December 2020 at pages 4 to 9.
Election/Restriction
Newly submitted claims 9 to 20 are directed to inventions (a method of fabricating a pillar structure for a biochip and a biochip assembly) that are independent or distinct from the invention originally claimed (a pillar structure for a biochip) for the following reason(s):
I.	Claims 1 to 8, are classified in class and subclass B01L, main-group and sub-group 2200/025;
II.	Claims 9 to 16, are classified in class and subclass B01J, main-group and sub-group 19/0046; and
III.	Claims 17 to 20, are classified in class and subclass B01L, main-group and sub-group 3/50
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product; or (2) that the product as claimed can be made by another and materially different process.  M.P.E.P. § 806.05(f).  In the instant case, the product as claimed can be made by fusing multiple pieces.
Inventions I and III are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that:  (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability; and (2) that the sub-combination has utility by itself or in other combinations.  M.P.E.P. § 806.05(c).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because a compensation pillar is not required to prevent the substrate from recessing.  The sub-combination has separate utility in combinations that do not contain wells.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product; or (2) that the product as claimed can be made by another and materially different process.  M.P.E.P. § 806.05(f).  In the instant case, the product as claimed can be made by fusing multiple pieces.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) 	the inventions have acquired a separate status in the art in view of their different classification;

(c) 	the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) 	the prior art applicable to one invention would not likely be applicable to another invention; or
(e) 	the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101, or 35 U.S.C. § 112(a), or both. 
Because Applicant has already received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  M.P.E.P. § 821.03 and 37 C.F.R. § 1.145.  Accordingly, claims 9 to 20 not been examined on the merits and are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to one or more non-elected invention(s).
Applicant is reminded that upon the cancellation of claims to non-elected invention(s), the inventorship must be amended in compliance with 37 C.F.R. § 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by:  (1) an application data sheet (ADS) in accordance with 37 C.F.R. § 1.76 that identifies each inventor by his or her legal name; and (2) the processing fee set forth in 37 C.F.R. § 1.17(i).

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 to 8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or joint inventor regards as the invention.
Claims 1 to 8 contain the term “and/or”.  This term is indefinite because it is not clear whether the inventor or joint inventor intends this term to be conjunctive or disjunctive.  Prior to amending the claims, however, Applicant is strongly advised to ensure that the specification as filed discloses which of the substrate portion, the insertion pillar, and the compensation pillar comprise a light transmitting melted resin composition.1
The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 

Claims 4 and 6 to 8 are rejected under 35 U.S.C. § 112(d) as being unpatentable for being improperly dependent for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 4 and 6, according to claims 1 and 3 the diameter of second pillar is less than the diameter of the first pillar, which in turn is less than the diameter of the compensation pillar.  Therefore, neither the diameter of the second pillar (claim 4) nor the ratio of the diameter of the compensation pillar to the diameter of the second pillar (claim 6) can be greater than 1 but less than 1.3.
Regarding claim 7, according to claim 1 the diameter of the first pillar cannot be greater than the diameter of the compensation pillar.
Regarding claim 8, according to claim 1 each and every pillar already comprises an insertion pillar formed downwards on the lower surface of the substrate and a compensation pillar formed upwards on the upper surface of the substrate portion in the opposite direction.  Thus, claim 8 does not further limit claim 5.
The inventor or joint inventor may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Assuming Applicant can overcome the pending rejection under 35 U.S.C. § 112(b) without triggering a rejection under 35 U.S.C. § 112(a), claims 1 to 3 and 5 contain allowable subject matter.
The prior art does not teach a pillar structure as claimed containing inter alia an insertion pillar with a compensation pillar directly above it, with the compensation pillar having a diameter greater than the diameter of the insertion pillar in order to prevent the upper surface of a substrate that contains both the pillars from being recessed.
Conclusion
Claims 1 to 3 and 5 contain allowable subject matter; claims 4, 7, and 8 are rejected; and claims 9 to 20 are withdrawn2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 	It is noted that in the RCE Amendment filed on 17 December 2020, Applicant did not point to any specific portion(s) of the specification as filed to indicate support for the subject matter added to claims 1 to 8 or to the newly added (and currently withdrawn) claims 9 to 20.  In order to minimize the possibility of a new matter rejection under 35 U.S.C. § 112(a) for failing to comply with the written description requirement, Applicant is strongly advised to reference specific portion(s) of the specification as filed (e.g., using page and line numbers or paragraph numbers) or reference specific figure(s) to indicate support for any added subject matter to existing claims or the subject matter to newly added claims.
        2 	Upon allowance of an apparatus or product claim, all withdrawn claims that that depend from or otherwise require all the limitations of the allowable apparatus or product claim will be considered for rejoinder.